                                                                     E-FILED
                                            Monday, 12 July, 2021 03:28:37 PM
                                                Clerk, U.S. District Court, ILCD

    IN THE UNITED STATES DISTRICT COURT
    FOR THE CENTRAL DISTRICT OF ILLINOIS
            SPRINGFIELD DIVISION


UNITED STATES OF AMERICA, )
                          )
    Plaintiff,            )
                          )
 v.                       ) Case No. 12-30077
                          )
GREG KLOSTERMAN,          )
                          )
    Defendant.            )

                        OPINION

RICHARD MILLS, United States District Judge:

    Greg Klosterman seeks revocation of a Detention

Order [d/e 43] under 18 U.S.C. § 3145(b).

    Klosterman is serving a lifetime term of supervised

release following a 2012 conviction for possession of child

pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B)
                             1
and (b)(2).    His supervised release term began on

December 13, 2017.

                             I.

    On June 9, 2021, a Detention Hearing by video as to

Klosterman was held before United States Magistrate

Judge Eric I. Long. After the Parties presented arguments,

the Court ordered that Defendant be detained. Pursuant to

18 U.S.C. § 3145(b) and Federal Rule of Criminal

Procedure 59, Klosterman asks the Court to revoke the

detention order and release him on bond with conditions

pending resolution of this case.

    Klosterman claims that the magistrate judge gave

improper weight to the alleged violation conduct as

indicative of a danger to the community, did not give

                             2
sufficient consideration to the fact that the alleged conduct

may not qualify as a violation of the terms of supervised

release, and did not consider the proposed conditions of

home detention with electronic monitoring as clear and

convincing evidence that he would not pose a danger to

himself or others--especially in light of the length of time

he has complied with the Court’s conditions of release and

the tenuous nature of the technical violations alleged.

    Attached to Klosterman’s motion is a transcript of the

June 9, 2021, detention and preliminary hearings, the

proffers and oral arguments of which he incorporates in

this motion. The Court has reviewed that transcript of the

hearing.



                              3
    On December 17, 2020, Klosterman’s conditions were

modified to require 6 months of home detention with

electronic monitoring for having an unapproved contact

with a minors and visiting a massage parlor. Specifically,

the Government states that in August 2020, Klosterman

admitted to having had contact with two minor children

without the permission of his supervising Probation

Officer. In September 2020, he went to an apple orchard

without disclosing his intention to do so and encountered a

family with children.      Klosterman admitted to his

Probation Officer in November 2020 that he had received

prostitution acts of masturbation from various massage

parlors approximately six times since his release from

BOP.     During a polygraph examination while on

                             4
supervised release, the polygraph examiner believed

Klosterman was being deceptive when he answered “no”

to a question about whether he had viewed any

pornography. He was not asked if he had viewed illegal

child pornography.1

       The petition to revoke alleges that Klosterman violated

Special Condition Number 8, which provides as follows:

       You shall participate in a sex offender treatment
       program as deemed necessary by the probation
       officer. You shall pay for such services as directed
       by the U.S. Probation Office. You will submit to
       psychological testing, including polygraph testing,
       which may be a part of a sex offender treatment
       program as directed by the U.S. Probation Office.
1
 Klosterman is also prohibited from receiving, possessing or transmitting “sexually arousing
material,” which would include adult pornography that is otherwise legal. [d/e 25, at 4]. Since
the condition was imposed, the Seventh Circuit has held that a ban on access to adult
pornography is “only appropriate where it is reasonably necessary to assist the defendant’s
rehabilitation or to protect the public.” United States v. Wagner, 872 F.3d 535, 542 (7th Cir.
2017). If imposing such a condition, the district court “must explain how the condition is
reasonably necessary to achieve those goals.” United States v. Canfield, 893 F.3d 491, 495-96
(7th Cir. 2018). Certainly, such a condition as to Klosterman may be reasonably necessary to
achieve the goals of rehabilitation and to protect the public. However, the issue is not currently
before the Court.
                                                 5
    You shall pay for such services as directed by the U.S.
    Probation Office.

Klosterman states no further violations of supervised

release have been alleged in the petition or were raised

during the hearing. He has been on supervised release

since December 13, 2017.

    The Petition alleges Klosterman violated the special

condition by being “unsuccessfully discharged from sex

offender treatment” due to a “lack of participation and

progress in therapy, lack of investment in the therapeutic

process, being non-compliant with the therapeutic

expectations, and involving himself in actions which may

potentially increase his estimate of recidivistic risk, with

the most recent being skewering a plastic baby on the

antenna of his car.”      Attached to the Government’s
                             6
response is a photo of the plastic baby on the car.

    Klosterman claims that, based on the information in

the petition and testimony from the hearing, he did

participate in sex offender treatment as required by Special

Condition Number 8. He attended all required sessions and

took polygraphs as directed for more than three years.

Therefore, Klosterman claims he participated in treatment

as directed.

    Klosterman alleges that his expulsion from treatment

for an unexplained “lack of investment” and a plastic

vehicle doll ornament done in poor taste does not mean that

he failed to participate. The special condition does not

require any particular type of participation in treatment,

such as “fully” or “with enthusiasm” and it does not require

                             7
that his treatment provider be satisfied with his progress.

He need not even complete the program to comply with

Special Condition Number 8. It requires that he participate

and take polygraphs as directed, both of which Klosterman

claims he did for four years.

                            II.

                            (A)

    An individual facing revocation may be released under

18 U.S.C. § 3143(a)(1) if he presents clear and convincing

evidence that he will not flee or pose a danger to any other

person. In the Detention Order [d/e 42], Judge Long found

that Klosterman failed to establish by clear and convincing

evidence that he is “not likely flee or pose a danger to the

safety of any other person or the community if released.”

                                8
At the hearing, Judge Long stated there was probable cause

that the condition was violated—that being an unsuccessful

discharge from the treatment program. Klosterman claims

the magistrate judge’s determination of a risk of danger

was erroneous.

    Courts consider a number of factors under 18 U.S.C. §

3142(g) in determining whether conditions of release will

ensure the appearance of the individual and the safety of

others. The first is the nature and circumstances of the

offense charged. The underlying offense is possession of

child pornography. Klosterman claims the conduct alleged

here is a technical violation, if there was any violation at

all. He was attending the treatment sessions as required. A

lack of enthusiasm or improper attitude with regard to sex

                             9
offender treatment does not mean there is a danger to the

public. Klosterman notes he has fully complied with all of

the restrictions on electronic devices and internet use.

    In considering the weight of the evidence, Klosterman

claims there is a genuine issue as to whether failure to meet

the treatment provider’s expectations for progress

constitutes a lack of participation that would violate

Special Condition Number 8. The Government states there

is strong evidence that Klosterman failed to participate in

the sex offender treatment program by failing to progress

in therapy and being noncompliant with the therapeutic

process.

    Upon considering his history and characteristics,

Klosterman states he has been on supervised release since

                             10
December 2017 and attended all required treatment

sessions. Moreover, he has been honest and forthcoming

with his probation officer. He committed no new law

violations. He obtained and maintained employment and

bought a home. Klosterman contends this demonstrates by

clear and convincing evidence he does not pose a danger to

any person in the community, including minors.

    Based on the foregoing, Klosterman states that release

with added conditions of home detention and electronic

monitoring and that he re-engage in sex offender treatment

with a different provider establishes by clear and

convincing evidence that he will not pose a danger to others

in the community.



                             11
    The    Government     claims    the     allegations   here

demonstrate an escalation of events which suggests

Klosterman is likely to reoffend.         Moreover, location

monitoring would not monitor Klosterman’s activity while

on release. It would only disclose his location.

    The Government further states that the proffered

evidence supports the conclusion that he has not been

honest with his sexual treatment provider, who is an arm or

extension of the Probation Officer. He has committed law

violations (six instances of illegal prostitution) for which

he was previously sanctioned. The Government claims this

demonstrates there is a serious risk that Klosterman will

commit a new offense concerning the sexual exploitation

of children.

                             12
                              (B)

    “[C]onditions of supervised release must make clear

what conduct is prohibited, as well as the scope of the

provisions.” United States v. Baker, 755 F.3d 515, 529 (7th

Cir. 2014) (internal citation omitted); see also United

States v. Sandidge, 784 F.3d 1055, 1067 (7th Cir. 2015)

(“We have long counseled district courts to adopt precise

supervised release conditions.”).

    Klosterman claims that, by attending all required

sessions and taking polygraphs as directed, he participated

in the sex offender treatment program and may not have

violated the special condition. If it is a violation, he alleges

it is no more than a technical violation. Based on the

precise wording of Special Condition Number 8,

                               13
Klosterman has a fairly strong argument. The key sentence

states, “You shall participate in a sex offender treatment

program as deemed necessary by the probation officer.”

Certainly, there is an implication that the individual shall

take the sex offender treatment program seriously and

successfully complete it.     However, the condition as

written does not require successful completion of the

program.      It also does not define “participate.”

Klosterman’s argument that he participated in the program

by attending all required sessions is not unreasonable.

    Whether there is a violation turns on the meaning of

“participate.” The treatment provider cited Klosterman’s

“lack of participation and progress in therapy, lack of

investment in the therapeutic process, being non-compliant

                             14
with the therapeutic expectations, and involving himself in

actions which may potentially increase his estimate of

recidivistic risk, with the most recent being skewering a

plastic baby on the antenna of his car.” It could be that the

“lack of participation and progress” was so egregious that

it cannot be said that Klosterman participated in the

program. However, that is unclear based on the limited

record.

    Prior to the petition to revoke, Klosterman did have

multiple compliance issues with his supervised release

conditions—most notably the law violations at massage

parlors and unauthorized contact with minors. He was

previously sanctioned for those violations with a 6-month

home confinement term.

                             15
    As for the plastic baby incident, the Defendant states

it was “a joke made in very poor taste.” [d/e 43-1, at 7].

Based on Klosterman’s history, the decision to place it on

the car antenna was obviously extraordinarily stupid and

might suggest he did not take his treatment seriously.

However, that does not mean that he failed to participate in

sex offender treatment.      Moreover, the plastic baby

incident does not appear to the Court to increase the

likelihood that Klosterman will reoffend. Even if it did

mean it was more likely Defendant would reoffend, it

would be inappropriate to order him detained based on an

increased likelihood that he will reoffend if there otherwise

is no supervised release violation. The Parties dispute

whether Klosterman violated that condition. Based on the

                             16
language of Special Condition Number 8 and the

allegations in the petition, it is unclear whether there was a

violation.

    Based on the foregoing and given the uncertainty as to

whether there was a supervised release violation, the Court

concludes that release with added conditions of home

detention with electronic monitoring and directing that

Defendant re-engage in sex offender treatment with a

different provider will provide clear and convincing

evidence that he will not pose a danger to others or the

community pending the final revocation hearing.

    Ergo, the Motion of Defendant Greg Klosterman for

Revocation of the Detention Order [d/e 43] is GRANTED.



                              17
    The Detention Order [d/e 42] is REVOKED.

Defendant Greg Klosterman is ordered released from

custody.

    The    Court    modifies      Defendant   Klosterman’s

conditions of supervised release to require Defendant to

serve a term of home confinement with electronic

monitoring pending the final hearing regarding revocation

of supervised release.      The home confinement with

electronic monitoring shall start as soon as possible.

    Defendant Klosterman is further Ordered to reengage

in sex offender treatment with a different provider.

    The Clerk will send copy of this Order to the United

States Probation Office and the United States Marshals

Service.

                             18
ENTER: July 12, 2021

       FOR THE COURT:

                       /s/ Richard Mills
                       Richard Mills
                       United States District Judge




                        19
